PROMISSORY NOTE

 

 

DATE:19th April 2013

 

BORROWER:Novagen Finance Pty Ltd (A.C.N. 156 045 180)

 

BORROWER’S MAILING ADDRESS: Level 1

13-15 Short Street

Southport, Queensland 4215

 

LENDER:Darryl James Munro and Lynda Marie Stewart

 

PLACE FOR PAYMENT: Level 1

13-15 Short Street

Southport, Queensland 4215

 

PRINCIPAL AMOUNT: $270,000

 

ANNUAL INTEREST RATE: 5% on unmatured amounts;

10% on matured, unpaid amounts

 

TERMS OF PAYMENT:

 

 

 

 

 

 

Borrower promises to pay to the order of Lender the Principal Amount plus
interest at the Annual Interest Rate. This note is payable at the Place for
Payment and according to the Terms of Payment. All unpaid amounts are due when
called by the Lender. After maturity, Borrower promises to pay any unpaid
principal balance plus interest at the Annual Interest Rate on matured, unpaid
amounts.

 

If Borrower defaults in the payment of this note or in the performance of any
obligation in any instrument securing or collateral to this note, Lender may
declare the unpaid principal balance, earned interest, and any other amounts
owed on the note immediately due. Borrower and each surety, endorser and
guarantor waive all demand for payment, presentation for payment, notice of
intention to accelerate maturity, notice of acceleration of maturity, protest
and notice of protest, to the extent permitted by law.

 

Borrower also promises to pay reasonable attorney’s fees and court and other
costs if this note is placed in the hands of an attorney to collect or enforce
the note. These expenses will bear interest from the date of advance at the
Annual Interest Rate on matured unpaid amounts. Borrower will pay Lender these
expenses and interest on demand at the Place for Payment. These expenses and
interest will become part of the debt evidenced by the note and will be secured
by any security for payment.

 

Interest on the debt evidenced by this note will not exceed the maximum rate or
amount of non-usurious interest that may be contracted for, taken, reserved,
charged or received under law. Any interest in excess of that maximum amount
will be credited on the Principal Amount or, if the Principal Amount has been
paid, refunded. On any acceleration or required or permitted prepayment, any
excess interest will be cancelled automatically as of the acceleration or
prepayment or, if the excess interest has already been paid, credited on the
Principal Amount or, if the Principal Amount has been paid, refunded. This
provision overrides any conflicting provisions in this note and all other
instruments concerning the debt.

 

Each Borrower is responsible for all obligations represented by this note.

 

When the context requires, singular nouns and pronouns include the plural.

 

 

 

 

 

/s/ Micheal Nugent

Micheal Nugent

NOVAGEN FINANCE PTY LTD

(A.C.N 156 045 180)

 

 

